Exhibit 10.1
SEVERANCE AGREEMENT

1.   PARTIES.

          The parties to this Severance Agreement (hereinafter “Agreement”) are
PATRICK D. ANDERSON and COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation, with
its principal place of business at 14375 NW Science Park Drive, Portland, Oregon
97229 (“COLUMBIA”).

  1.1   PATRICK D. ANDERSON.

          For the purposes of this Agreement, ANDERSON means PATRICK D.
ANDERSON, and ANDERSON’s heirs, executors, administrators, and assigns.

  1.2   THE COMPANY.

          For purposes of this Agreement “Company” means COLUMBIA SPORTSWEAR
COMPANY, and all subsidiaries, affiliated companies and other business entities
thereof, all predecessors and successors of each, and all of each entity’s
officers, shareholders, directors, employees, agents, or assigns, in their
individual and representative capacities.

2.   BACKGROUND AND PURPOSE.

          ANDERSON has been employed by COLUMBIA since June 29, 1992. ANDERSON’s
employment is ending effective April 30, 2008 (hereinafter Termination Date).
The parties are entering into this Agreement to define the severance
relationship and to settle fully and finally any and all claims ANDERSON may
have against Company, whether asserted or not, known or unknown, including, but
not limited to, claims arising out of or related to ANDERSON’s employment,
termination, and claim for reemployment, or any other claims whether asserted or
not, known or unknown, past or future, that relate to ANDERSON’s employment,
termination,

 



--------------------------------------------------------------------------------



 



reemployment, or application for reemployment. ANDERSON has twenty-one (21) days
to consider this Agreement.

3.   RELEASE.

          ANDERSON waives, acquits and forever discharges Company from any and
all claims ANDERSON may have. ANDERSON hereby releases Company from any and all
claims, demands, actions, or causes of action, whether known or unknown, arising
from or related in any way to any employment of or past or future failure or
refusal to employ ANDERSON by Company, or any other past or future claim (except
as reserved by this Agreement or where expressly prohibited by law) that relates
in any way to ANDERSON’s employment, termination, employment contract,
compensation, benefits, reemployment, or application for employment, with the
exception of any claim ANDERSON may have against COLUMBIA for enforcement of
this Agreement. This release includes any and all claims, direct or indirect,
which might otherwise be made under any applicable local, state or federal
authority, including but not limited to any claim arising under the state or
local statutes governing the jurisdiction where ANDERSON was employed by
COLUMBIA dealing with civil rights, employment, wage and hour, discrimination in
employment, Employee Retirement Income Security Act (ERISA), Title VII of the
Civil Rights Act of 1964, the Post-Civil War Civil Rights Act (42 U.S.C.
§§ 1981-1988), the Civil Rights Act of 1991, the Americans With Disabilities
Act, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
Executive Order 11246, the Rehabilitation Act of 1973, the Uniformed Services
Employment and Reemployment Rights Act of 1994, the Worker Adjustment and
Retraining Notification Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Fair Labor Standards Act, all as amended,
any regulations under such authorities, or any other applicable constitutional,
statutory,

2



--------------------------------------------------------------------------------



 



contract, tort, or common law theories, except that ANDERSON does not hereby
release Company from its obligations under this Agreement, its contribution and
indemnification obligations whether arising under this Agreement or otherwise,
or from any coverage under any policy of insurance providing indemnity and
related costs for the benefit of ANDERSON.
          It is understood and agreed that the acts done and evidenced hereby
and the release granted hereunder is not an admission of liability on the part
of ANDERSON or Company, by whom liability has been and is expressly denied.

4.   CONSIDERATION.

          After receipt of this Severance Agreement properly and fully endorsed
by ANDERSON, and the expiration of the seven- (7-) day revocation period
provided by the Older Workers Benefit Protection Act without ANDERSON’s
revocation, Company shall commence payment to ANDERSON of the total sum of
Four-Hundred Ninety-Five Thousand Eighty-Six and No/100 Dollars ($495,086.00)
(all less proper withholding), paid in regular bi-weekly installments according
to Company’s payroll schedule (hereinafter “Settlement Consideration”). Payment
will be made in the form of ANDERSON’S base salary from Company starting on
Company’s first administratively feasible payday after expiration of the
revocation period described above and continuing until the aggregate amount of
the gross payments equals $495,086.00. Company will report such payments as
taxable income to ANDERSON when payable to him or on his behalf unless subject
to a directive from an applicable taxing authority to do otherwise.
          ANDERSON also has the option to use the Pathways Outplacement program
for executives (a six month program). This outplacement benefit is available to
ANDERSON through April 30, 2009. If ANDERSON elects to continue health benefits,
COLUMBIA will pay its portion of the coverage currently in place for sixteen
(16) months commencing May 1,

3



--------------------------------------------------------------------------------



 



2008. However, if ANDERSON accepts paid employment with or agrees to provide
services to another company within one hundred twenty (120) days of his
Termination Date from COLUMBIA, severance payments will cease and any remaining
severance pay will be forfeited, and, in such case, COLUMBIA’s paid portion of
the COBRA benefits will cease at the end of the month in which ANDERSON accepts
new paid employment or agrees to provide services to another company. ANDERSON
has the duty to notify COLUMBIA within 120 days of termination date, should he
accept paid employment with or agree to provide services to another company.
After this period, no notification is required.

5.   NONDISPARAGEMENT.

          ANDERSON agrees that he will not disparage or make false or adverse
statements about Company. In the event that Company becomes aware of any actions
or statements that are attributed to ANDERSON that Company believes are
disparaging, false or adverse to Company, Company may consider this Agreement
breached and may take actions consistent therewith, including recoupment of sums
paid to ANDERSON hereunder. COLUMBIA agrees that its officers and directors will
not disparage or make false or adverse statements about Anderson. In the event
that ANDERSON becomes aware of any actions or statements that are attributed to
COLUMBIA’s officers or directors that ANDERSON believes are disparaging, false
or adverse to ANDERSON, ANDERSON may consider this Agreement breached and may
take actions consistent therewith.

6.   CONFIDENTIAL, PROPRIETARY AND TRADE SECRET INFORMATION.

          ANDERSON acknowledges the continuing duty not to use or disclose
confidential, proprietary or trade secret information learned while an employee
of Company or its

4



--------------------------------------------------------------------------------



 



predecessors, including the terms of this Agreement. Should ANDERSON, his
attorney or agents be requested in any judicial, administrative, or other
proceeding to disclose any confidential, proprietary or trade secret information
that ANDERSON learned while an employee of Company or its predecessors, ANDERSON
shall promptly notify Company of such request.


7.   COVENANTS.

  7.1   ANDERSON’s COVENANT NOT TO PROSECUTE OR MAINTAIN ANY ACTION OR
PROCEEDING AGAINST COMPANY.

          In exchange for the Settlement Consideration, ANDERSON agrees not to
prosecute or hereafter maintain or institute any action at law, suit or
proceeding in equity, administrative or any proceeding of any kind or nature
whatsoever against Company for any reason related in any way to any claim
released herein. ANDERSON further agrees that he will not raise any claim
against Company by way of defense, counterclaim or cross-claim or in any other
manner, on any alleged claim, demand, liability or cause of action released
herein. At the time of his execution of this Agreement, ANDERSON represents that
there are no claims, complaints or charges pending against Company in which
ANDERSON is a party or complainant. Further, ANDERSON acknowledges and agrees he
has no unasserted workers’ compensation claims through the date of his execution
of this Agreement.

  7.2   COVENANT TO RETURN ALL COMPANY PROPERTY.

          ANDERSON and Company acknowledge that ANDERSON has returned to the
Company all property of Company including credit cards, keys, card keys,
computers, documents, cell phone, palm pilot, equipment, supplies, and any other
property belonging to Company. COLUMBIA and ANDERSON have agreed that he may
keep his laptop computer. ANDERSON further agrees that he has no undisclosed
personal charges or unauthorized

5



--------------------------------------------------------------------------------



 



business charges on the credit cards to be returned or otherwise and agrees to
reimburse Company if he is mistaken.

  7.3   COOPERATION IN DEFENSE OF COMPANY; CONSULTATION.

          During the period of time ANDERSON is receiving Settlement
Consideration payments as defined in Section 4 herein, ANDERSON agrees now and
in the future that he will assist Company to the best of his ability in the
defense of any claim brought against Company of which ANDERSON has any personal
knowledge. Company agrees it will reimburse ANDERSON reasonable out-of-pocket
expenses in providing such assistance. In addition, ANDERSON agrees to provide
specific operations information to Company as requested in a reasonable, timely
and clear manner, to allow Company to continue and/or complete job tasks,
activities, assignments, to continue effective relationships with business
partners, and to respond to inquiries as needed by telephone at no additional
cost to Company beyond what is provided by this Agreement.

8.   ARBITRATION OF CERTAIN DISPUTES; CLAIMS FOR IRREPARABLE HARM; VENUE.

          Except as provided below, ANDERSON and Company agree that should any
dispute arise between the parties whether or not arising out of this Agreement,
the issue shall be submitted to arbitration in Portland, Oregon, before one
arbitrator pursuant to the then current employment rules of the American
Arbitration Association. Unless otherwise required by applicable law, each party
shall pay its own costs and attorneys’ fees. Notwithstanding the above, in the
event either party wishes to obtain equitable relief for violations of
paragraphs 5, 6 or 7 including, without limitation, specific performance,
immediate issuance of a temporary restraining order or preliminary injunction
enforcing this Agreement, it may bring a claim for such relief in arbitration or
in an action in an applicable court in Portland, Oregon.

6



--------------------------------------------------------------------------------



 



9.   SCOPE OF AGREEMENT.

          The provisions of this Agreement shall be deemed to obligate, extend
to, and inure to the benefit of the Company’s affiliates, successors,
predecessors, assigns, directors, officers, and employees and each party’s
insurers, transferees, grantees, legatees, agents and heirs, including those who
may assume any and all of the above-described capacities subsequent to the
execution and effective date of this Agreement.

10.   OPPORTUNITY FOR ADVICE OF COUNSEL.

          ANDERSON acknowledges that he has been encouraged by Company to seek
advice of counsel with respect to this Agreement and has had the opportunity to
do so.

11.   SEVERABILITY.

          Every provision of this Agreement is intended to be severable. In the
event any term or provision of this Agreement is declared to be illegal or
invalid for any reason whatsoever by an arbitrator or a court of competent
jurisdiction or by final and unappealed order of an administrative agency of
competent jurisdiction, such illegality or invalidity should not affect the
balance of the terms and provisions of this Agreement, which terms and
provisions shall remain binding and enforceable.

12.   NO WAIVER.

          Failure of either party to enforce any term of this Agreement shall
not constitute a waiver of the party’s right to enforce that term or any other
term of this Agreement.

7



--------------------------------------------------------------------------------



 



13.   COSTS AND ATTORNEY’S FEES.

          The parties each agree to bear their own costs and attorneys’ fees
which have been or may be incurred in connection with any matter herein or in
connection with the negotiation and consummation of this Agreement or any action
to enforce the provisions of this Agreement.

14.   GOVERNING LAW.

          The rights and obligations of the parties under this Agreement shall
in all respects be governed by the laws of the United States and the State of
Oregon.

15.   PAYMENT: REVOCATION.

          ANDERSON acknowledges that the Agreement provides severance pay and
benefits which Company would otherwise not be obligated to provide.
          As provided by the Older Workers Protection Act, ANDERSON is entitled
to have twenty-one (21) days to consider this Agreement. For a period of seven
(7) days from execution of this Agreement, ANDERSON may revoke this Agreement.
Upon receipt of ANDERSON’s signed Agreement and the expiration of the seven
(7) day revocation period without ANDERSON’s revocation, payment by Company as
provided herein will be forwarded by mail in a timely manner in accordance with
Company’s regular bi-weekly payroll schedule.

16.   ENTIRE AGREEMENT: MODIFICATION.

          This Agreement contains the entire agreement and understanding among
the parties with respect to ANDERSON’s separation. This Agreement supersedes and
replaces all other prior negotiations and proposed agreements, written or oral
as to ANDERSON’s separation. ANDERSON and Company acknowledge that no other
party, agent or attorney of any other party, has made any promise,
representation, or warranty, express or implied, not contained in this Agreement
concerning the subject matter of this Agreement or to induce this Agreement,

8



--------------------------------------------------------------------------------



 



and ANDERSON and Company acknowledge that they have not executed this Agreement
in reliance upon any such promise, representation, or warranty not contained in
this Agreement.
          No modification or waiver of any of the provisions or any future
representation, promise or addition shall be binding upon the parties unless
made in writing and signed by the parties.

             
Name:
  /s/ Patrick D. Anderson
 
     Patrick D. Anderson       Dated: May 19, 2008
 
            COLUMBIA SPORTSWEAR COMPANY        
 
           
By:
  /s/ Susan Popp       Dated: May 19, 2008
 
           
 
           
Its:
  VP Human Resources        
 
           

9